Citation Nr: 1018179	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  06-31 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for right elbow 
disability, to include as secondary to right shoulder 
osteoarthritis.

3.  Entitlement to service connection for left elbow 
disability, to include as secondary to left shoulder 
osteoarthritis.

4.  Entitlement to an initial disability rating for right hip 
arthritis, status post total hip replacement, in excess of 10 
percent prior to January 30, 2006, and in excess of 30 
percent beginning March 1, 2007.

5.  Entitlement to an initial disability rating in excess of 
10 percent for left hip osteoarthritis.

6.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative joint disease of the cervical 
spine.

7.  Entitlement to an initial disability rating for 
degenerative disc disease of the lumbar spine with 
spondylosis in excess of 10 percent prior to April 18, 2008, 
and in excess of 20 percent beginning June 1, 2008.

8.  Entitlement to an initial disability rating in excess of 
10 percent for right shoulder osteoarthritis.

9.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder osteoarthritis.

10.  Entitlement to an initial compensable disability rating 
for hearing loss.

11.  Entitlement to an initial disability rating for left 
knee arthritis, status post arthroplasty, in excess of 10 
percent prior to February 12, 2007, and in excess of 30 
percent beginning April 1, 2008.

12.  Entitlement to an initial disability rating in excess of 
10 percent for right knee arthritis.

13.  Entitlement to an initial compensable disability rating 
for a right ankle disability.

14.  Entitlement to an initial compensable disability rating 
for plantar fasciitis with bilateral heal spurs.

15.  Entitlement to special monthly compensation (SMC) based 
on housebound status.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to July 
2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.

Also, subsequent to the issuance of the most recent 
Supplemental Statement of the Case, additional evidence, 
including private treatment records, was associated with the 
claims folder.  However, this evidence does not relate to or 
have a bearing on the issues on appeal being decided at this 
time.  Therefore, the Board may promulgate a final decision 
on the merits of these claims without referring the evidence 
to the originating agency for review and readjudication.  See 
38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c) (2009).

The issues of service connection for residuals of head 
injury, an initial disability rating in excess of 20 percent 
for degenerative joint disease of the cervical spine, an 
initial disability rating in excess of 10 percent for right 
knee osteoarthritis, SMC based on housebound status, and an 
initial compensable disability rating for hearing loss are 
addressed in the REMAND that follows the order section of 
this decision.


FINDINGS OF FACT

1.  Neither a right elbow disability nor a left elbow 
disability is etiologically related to service or to shoulder 
osteoarthritis. 

2.  Prior to January 30, 2006, the Veteran's right hip 
disability was not productive of impairment of the femur, 
ankylosis or flexion of the thigh limited to 30 degrees.

3.  Beginning March 1, 2007, the Veteran's right hip 
disability has not shown moderately severe residuals of 
weakness, pain, or limitation of motion.

4.  The Veteran's left hip disability has never been 
productive of impairment of the femur, ankylosis or flexion 
of the thigh limited to 30 degrees.

5.  Prior to April 18, 2008, the Veteran's forward 
lumbosacral flexion was not limited to 60 degrees or less, 
his combined range of motion was not limited to 120 degrees 
or less, and his low back did not have muscle spasm or 
guarding, and no incapacitating episodes occurred during that 
period.  

6.  Beginning June 1, 2008, the low back disability has not 
resulted in incapacitating episodes requiring bed rest 
prescribed by a physician, limitation of forward flexion of 
the thoracolumbar spine to 30 degrees or less, or ankylosis 
of the entire thoracolumbar spine.  

7.  Beginning November 5, 2007, the record reflects mild and 
wholly sensory peripheral nerve impairment of the lower left 
extremity.  

8.  Neither shoulder has ever had any ankylosis, nonunion of 
the clavicle or scapula, malunion of the humerus with 
moderate deformity, or recurrent dislocations of the humerus 
at the scapulohumeral joint, and the Veteran's shoulder 
symptomatology has never approximated limitation of motion at 
the shoulder level or greater.

9.  Prior to February 12, 2007, the Veteran's left knee 
arthritis symptomatology did not approximate flexion of the 
leg limited to 45 degrees or extension of the leg limited to 
10 degrees, lateral instability, recurrent subluxation, or 
malunion of the tibia and fibula.

10.  Beginning April 1, 2008, the symptomatology of the 
Veteran's left knee arthritis, status post arthroplasty, has 
not been shown to be productive of chronic residuals 
consisting of severely painful motion or weakness in the left 
extremity, does not approximate flexion of the leg limited to 
45 degrees or extension of the leg limited to 10 degrees. 

11.  Prior to December 18, 2008, the Veteran's right ankle 
had full strength, function, and range of motion, and was not 
limited by pain, weakness, fatigability, incoordination, or 
any other factors.  

12.  Beginning December 18, 2008, the Veteran has had painful 
right ankle motion, but not more than moderate limitation of 
motion of the ankle.

13.  The Veteran's plantar fasciitis with bilateral heal 
spurs have approximated moderate flatfoot with bowing of the 
Achilles tendon and pain on manipulation and use of the feet; 
it has not approximated severe flatfoot, marked deformity 
such as pronation or abduction, swelling on use, or 
characteristic callosities, accentuated pain on manipulation 
and use of either foot, claw foot, hammertoe, hallux valgus, 
metatarsalgia, or hallux rigidus, and he has never had any 
malunion or nonunion of tarsal or metatarsal bones, atrophy 
of the musculature, disturbed circulation, or weakness, or 
symptomatology approximating moderately severe foot injury 
residuals.


CONCLUSIONS OF LAW

1.  Right elbow disability was not incurred or aggravated in 
service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).  

2.  Left elbow disability was not incurred or aggravated in 
service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The criteria for an initial disability rating for right 
hip arthritis, status post total hip replacement, in excess 
of 10 percent prior to January 30, 2006, and in excess of 30 
percent beginning March 1, 2007, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5054, 5250, 
5252, 5254, 5255 (2009).

4.  The criteria for an initial disability rating in excess 
of 10 percent for left hip osteoarthritis disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5250, 
5252, 5254, 5255 (2009).

5.  The criteria for an initial disability rating for 
degenerative disc disease of the lumbar spine with 
spondylosis in excess of 10 percent prior to April 18, 2008, 
and in excess of 20 percent beginning June 1, 2008, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5237, 
5243, (2009).

6.  The criteria for an initial disability rating of 10 
percent, but no more, for left lower extremity radiculopathy 
beginning November 5, 2007, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.124a, Diagnostic Code 8520 (2009).

7.  The criteria for an initial disability rating in excess 
of 10 percent for right shoulder osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-
5203 (2009).

8.  The criteria for an initial disability rating in excess 
of 10 percent for left shoulder osteoarthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5200-
5203 (2009).

9.  The criteria for an initial disability rating for left 
knee arthritis, status post arthroplasty, in excess of 10 
percent prior to February 12, 2007, and in excess of 30 
percent beginning April 1, 2008, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5055, 5257-5261 
(2009).

10.  The criteria for an initial disability rating of 10 
percent, but no more, for a right ankle disability beginning 
December 18, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5270, 5271 (2009).

11.  The criteria for an initial disability rating of 10 
percent, but no more, for plantar fasciitis with bilateral 
heal spurs have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5276-5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking the following: service connection for 
right and left elbow disabilities, to include as secondary to 
right shoulder osteoarthritis; an initial disability rating 
for right hip arthritis, status post total hip replacement, 
in excess of 10 percent prior to January 30, 2006 and in 
excess of 30 percent beginning March 1, 2007; an initial 
disability rating in excess of 10 percent for left hip 
osteoarthritis; an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine 
with spondylosis; initial disability ratings in excess of 10 
percent each for right and left shoulder osteoarthritis; an 
initial disability rating for left knee arthritis, status 
post arthroplasty, in excess of 10 percent prior to February 
12, 2007 and in excess of 30 percent beginning April 1, 2008; 
an initial compensable disability rating for a right ankle 
disability; and an initial compensable disability rating for 
plantar fasciitis with bilateral heal spurs.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letters 
mailed in March 2004, February 2005, March 2005, September 
2005, December 2005, March 2006, January 2007, November 2007, 
and March 2008.  Although the Veteran was not provided 
complete notice until after the initial adjudication of some 
of his claims, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development, the originating agency readjudicated the claims.  
There is no indication in the record or reason to believe 
that any ultimate decision of the originating agency would 
have been different had complete VCAA notice been provided at 
an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) (a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records 
and written statements from acquaintances of the Veteran.  
Moreover, the Veteran has been afforded numerous VA 
examinations in response to his claims.  Neither the Veteran 
nor his representative has identified any outstanding 
evidence that could be obtained to substantiate any of the 
claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Increased Ratings

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4 (2009).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.

Arthritis is generally rated as degenerative arthritis under 
Diagnostic Code (DC) 5003.  38 U.S.C.A. § 4.71a, DCs 5003-
5024.  DC 5003 provides that degenerative arthritis that is 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Hips

For hip replacement by prosthesis, the minimum rating is 30 
percent.  A 50 percent rating is warranted for moderately 
severe residuals of weakness, pain, or limitation of motion.  
A 70 percent evaluation is assigned where there is markedly 
severe residual weakness, pain or limitation of motion 
following implantation of prosthesis. Following implantation 
of prosthesis with painful motion or weakness such as to 
require the use of crutches warrants a 90 percent rating.  A 
100 percent rating is granted for one year following 
implantation of prosthesis.  38 C.F.R. § 4.71a, DC 5054.

DC 5255 provides for assignment of ratings in evaluating 
impairment of the femur.  For malunion of the femur, a 10 
percent evaluation is warranted for slight hip disability, a 
20 percent evaluation is warranted for moderate hip 
disability, and a 30 percent evaluation is warranted for 
marked hip disability.  A 60 percent evaluation is warranted 
for either fracture of surgical neck of the femur with false 
joint, or for fracture of shaft or anatomical neck of the 
femur with nonunion, without loose motion, and weightbearing 
preserved with the aid of a brace.  An assignment of an 80 
percent evaluation is warranted for a spiral or oblique 
fracture of shaft or anatomical neck of the femur, with 
nonunion, and loose motion.  38 C.F.R. § 4.71a.

An 80 percent evaluation is warranted for flail hip joint.  
38 C.F.R. § 4.71a, DC 5254.

DC 5250 provides for rating the hip on the basis of 
ankylosis.  Favorable ankylosis of the hip in flexion at an 
angle between 20 degrees and 40 degrees and slight adduction 
or abduction is to be rated 60 percent disabling; 
intermediate ankylosis of the hip is to be rated 70 percent 
disabling; and extremely unfavorable ankylosis, with the foot 
not reaching ground, crutches necessitated, is to be rated 90 
percent disabling, and is entitled to special monthly 
compensation.  38 C.F.R. § 4.71a, DC 5250.

DC 5252 provides ratings based on limitation of flexion of 
the thigh.  A 10 percent disability rating is for flexion of 
the thigh that is limited to 45 degrees; a 20 percent rating 
is for flexion of the thigh that is limited to 30 degrees; a 
30 percent rating is for flexion of the thigh that is limited 
to 20 degrees; and a 40 percent rating is for flexion of the 
thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a, DC 
5252.

Normal ranges of motion of the hip are flexion from 0 degrees 
to 125 degrees and abduction from 0 degrees to 45 degrees.  
38 C.F.R. § 4.71, Plate II.

Spine

Beginning September 26, 2003, lumbar spine disabilities are 
rated according to the General Rating Formula for Diseases 
and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following criteria are applicable: 

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or vertebral body 
fracture with loss of 50 percent or more of the height; 20 
percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; 40 percent for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine; 50 percent for unfavorable 
ankylosis of the entire thoracolumbar spine; and 100 percent 
for unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, DC 5237.

Note (1) following the formula provides that any associated 
objective neurologic abnormalities are to be separately rated 
under an appropriate diagnostic code.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, lateral flexion 
in each direction is zero to 30 degrees, and rotation in each 
direction is zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V.

Note (5) following the formula provides that for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(0 degrees) always represents favorable ankylosis.  

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome (IDS) 
that requires bed rest and treatment prescribed by a 
physician.  The following evaluations are assignable for IDS 
based on incapacitating episodes: 20 percent where 
incapacitating episodes have a total duration of at least two 
weeks but less than four weeks during the past 12 months; 40 
percent where incapacitating episodes have a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and 60 percent where incapacitating episodes have a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, DC 8520.



Shoulders 

Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 

DC 5200 provides that ankylosis of the scapulohumeral 
articulation is to be rated as follows: favorable ankylosis, 
with abduction to 60 degrees, can reach mouth and head, 30 
percent for the major shoulder and 20 percent for the minor 
shoulder; intermediate ankylosis, between favorable and 
unfavorable, 40 percent for the major shoulder and 30 percent 
for the minor shoulder; unfavorable ankylosis, abduction 
limited to 25 degrees from side, 50 percent for the major 
shoulder and 40 percent for the minor shoulder.  A Note 
provides that the scapula and humerus move as one piece.  38 
C.F.R. § 4.71a. 

DC 5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder and 
20 percent for the minor shoulder; limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  38 C.F.R. § 4.71a.

DC 5202 provides ratings for other impairment of the humerus.  
Malunion of the humerus with moderate deformity is rated as 
20 percent for the major shoulder and 20 percent for the 
minor shoulder; malunion of the humerus with marked deformity 
is rated as 30 percent for the major shoulder and 20 percent 
for the minor shoulder.  Recurrent dislocations of the 
humerus at the scapulohumeral joint, with infrequent 
episodes, and guarding of movement only at the shoulder 
level, are rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder; recurrent dislocations of the 
humerus at the scapulohumeral joint, with frequent episodes 
and guarding of all arm movements, are rated as 30 percent 
for the major shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 

DC 5203 provides ratings for other impairment of the clavicle 
or scapula.  Malunion of the clavicle or scapula is rated as 
10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder 
and 10 percent for the minor shoulder.  Nonunion of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  DC 5203 provides an 
alternative rating based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a.  

Knees

Knee replacement is rated under DC 5055.  Under DC 5055, 30 
percent is the minimum rating.  Chronic residuals, consisting 
of severely painful motion or weakness in the affected 
extremity, are rated at 60 percent.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are rated by 
analogy to diagnostic codes 5256, 5261, or 5262.  38 C.F.R. § 
4.71a, DC 5055.

DC 5260 provides ratings based on limitation of flexion of 
the leg.  Flexion of the leg limited to 60 degrees is rated 
noncompensably (0 percent) disabling; flexion of the leg 
limited to 45 degrees is rated 10 percent disabling; flexion 
of the leg limited to 30 degrees is rated 20 percent 
disabling; and flexion of the leg limited to 15 degrees is 
rated 30 percent disabling.  38 C.F.R. § 4.71a.

DC 5261 provides ratings based on limitation of extension of 
the leg.  Extension of the leg limited to 5 degrees is rated 
noncompensably (0 percent) disabling; extension of the leg 
limited to 10 degrees is rated 10 percent disabling; 
extension of the leg limited to 15 degrees is rated 20 
percent disabling; extension of the leg limited to 20 degrees 
is rated 30 percent disabling; extension of the leg limited 
to 30 degrees is rated 40 percent disabling; and extension of 
the leg limited to 45 degrees is rated 50 percent disabling.

DC 5257 provides ratings for impairment of the knee that 
includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated as 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated as 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated as 30 percent 
disabling.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, DC 5259.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does 
not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under DCs 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 
1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 
1998).

The VA General Counsel has also held that separate ratings 
under 38 C.F.R. DC 5260 (limitation of flexion of the leg) 
and DC 5261 (limitation of extension of the leg) may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004 
(September 17, 2004).

Ankle

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

DC 5270 provides ratings for ankylosis of the ankle.  
Ankylosis of the ankle in plantar flexion less than 30 
degrees is to be rated 20 percent disabling; ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling; ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity, is to be rated 40 percent disabling.  38 
C.F.R. § 4.71a.

DC 5271 provides ratings based on limitation of extension of 
the ankle.  Moderate limitation of motion of the ankle is 
rated as 10 percent disabling; and marked limitation of 
motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Plantar Fasciitis

DC 5276 provides ratings for acquired flatfoot.  Mild 
flatfoot with symptoms relieved by built-up shoe or arch 
support is rated as noncompensably (0 percent) disabling.  
Moderate flatfoot with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral, is 
rated 10 percent disabling.  Severe flatfoot, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities, is rated 20 
percent disabling for unilateral disability, and is rated 30 
percent disabling for bilateral disability.  Pronounced 
flatfoot, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement, and 
severe spasm of the tendo achillis on manipulation, that is 
not improved by orthopedic shoes or appliances, is rated 30 
percent disabling for unilateral disability, and is rated 50 
percent disabling for bilateral disability.  38 C.F.R. § 
4.71a. 

DC 5277 provides ratings for bilateral weak foot.  For 
symptomatic condition secondary to many constitutional 
conditions, characterized by atrophy of the musculature, 
disturbed circulation, and weakness, the underlying condition 
is to be rated, with a minimum rating of 10 percent.  38 
C.F.R. § 4.71a. 

DC 5278 provides ratings for acquired claw foot (pes cavus).  
Slight acquired claw foot is rated noncompensably (0 percent) 
disabling.  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling.  Acquired claw 
foot with all toes tending to dorsiflexion, limitation of 
dorsiflexion at the ankle to right angle, shortened plantar 
fascia, and marked tenderness under the metatarsal heads, is 
rated 20 percent disabling for unilateral involvement, and 30 
percent disabling for bilateral involvement.  Acquired claw 
foot with marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity, is rated 30 percent disabling for 
unilateral involvement, and 50 percent disabling for 
bilateral involvement.  38 C.F.R. § 4.71a.

DC 5279 provides a 10 percent disability rating for anterior 
metatarsalgia (Morton's disease), whether unilateral or 
bilateral.  38 C.F.R. 
§ 4.71a. 

DC 5280 provides ratings for unilateral hallux valgus.  
Unilateral hallux valgus that is severe, if equivalent to 
amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling.  
38 C.F.R. § 4.71a.

Diagnostic Code 5281 provides that unilateral severe hallux 
rigidus is to be rated as severe hallux valgus.  A Note to DC 
5281 provides that the rating for hallux rigidus is not to be 
combined with claw foot ratings.  DC 5280 provides that 
severe unilateral hallux valgus, if equivalent to amputation 
of great toe, is to be rated 10 percent disabling.  38 C.F.R. 
§ 4.71a. 

DC 5282 provides ratings based on hammer toes.  Hammer toe of 
a single toe is rated noncompensably (0 percent) disabling.  
Unilateral hammer toe of all toes, without claw foot, is 
rated 10 percent disabling.  38 C.F.R. § 4.71a. 

DC 5283 provides ratings based on malunion or nonunion of 
tarsal or metatarsal bones.  Moderate malunion or nonunion of 
tarsal or metatarsal bones is rated 10 percent disabling; 
moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 
30 percent disabling.  A Note to DC 5283 provides that 
malunion or non-union of tarsal or metatarsal bones with 
actual loss of use of the foot is rated 40 percent disabling.  
38 C.F.R. § 4.71a. 

DC 5284 provides ratings for residuals of other foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot 
injuries are rated 20 percent disabling; and severe residuals 
of foot injuries are rated 30 percent disabling.  A Note to 
DC 5284 provides that foot injuries with actual loss of use 
of the foot are to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Burden of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.



Analysis

Service Connection

Service treatment records do not reflect complaints of or 
treatment for any left or right elbow conditions.  

In his claim for service connection for elbow disabilities, 
received in December 2006, the Veteran asserted that he 
currently had pain and tenderness in his right and left 
elbows, which he believed to be either caused or aggravated 
by the physical demand of military service.  He also stated 
that he had not sought any formal treatment, that the pain 
had gotten more pronounced and noticeable in the past year or 
so, and that he had been treating it with over the counter 
medication.  He furthermore stated that he believed that his 
elbow pains could be related to his service-connected 
bilateral shoulder osteoarthritis.

The Veteran was afforded a VA examination in October 2007.  
On that examination, the Veteran reported having pain in the 
elbows.  After examining the Veteran and reviewing the claims 
files, the VA examiner diagnosed the Veteran as having a 
normal examination of the right and left elbows.  The VA 
examiner opined that the Veteran's right and left elbow 
conditions were not caused by his service-connected right and 
left shoulder disabilities, as no physiologic linkage between 
the shoulder disabilities and the elbow conditions could be 
identified, and the elbow examinations were essentially 
normal.  

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the Veteran's claims for 
service connection for right and left elbow disabilities.

Initially, the Board notes that, despite the Veteran's 
reported pain in the elbows, the October 2007 VA examiner 
diagnosed the Veteran as having a normal examination of the 
right and left elbows, and there is no objective medical 
evidence of any elbow disorder.  However, even considering 
Veteran's subjective complaints of bilateral elbow pain, the 
evidence does not reflect that any current elbow condition is 
related to either service or a service-connected disability.  
Service treatment records do not reflect complaints of or 
treatment for any left or right elbow problems.  Also, there 
is no credible evidence of any continuity of elbow 
symptomatology from the time of the Veteran's period of 
service to the time of his service connection claim.  In this 
regard, the Board notes that, in addition to not seeking 
medical treatment for any elbow condition prior to his 
December 2006 claim, in April 2004 the Veteran filed service 
connection claims for multiple joint and orthopedic 
disabilities, none of which related to elbow conditions.  
Furthermore, the Veteran was provided VA examinations in 
connection with his April 2004 claims, including joint 
examinations in March 2005 and April 2005, at which times he 
complained of shoulder, hip, knee, and ankle joint pain, but 
did not complain of or mention any elbow pain.

Moreover, the competent medical evidence is against the 
Veteran's claim of secondary service connection.  The October 
2007 VA examiner opined that the Veteran's right and left 
elbow conditions were not caused by his service-connected 
right and left shoulder disabilities, as no physiologic 
linkage between the shoulder disabilities and the elbow 
conditions could be identified.  There is no other medical 
opinion or competent evidence suggesting a medical link 
between the Veteran's service-connected shoulder disabilities 
and any elbow disabilities.  While the Veteran might believe 
that he has elbow disabilities that are etiologically related 
to his shoulder disabilities, such a determination is medical 
in nature, and thus requires competent medical evidence.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the Veteran's service connection claims must be 
denied.

Increased Ratings

Hips

A March 2005 Army Medical Center note indicates that the 
Veteran had thigh flexion to 100 degrees, extension to 10 
degrees, internal rotation to 5 degrees, and external 
rotation to 30 degrees.  There was pain with flexion and 
internal rotation.  X-rays showed decreased right hip 
superolateral joint space and mild osteophyte formation.  The 
left hip joint space was preserved.

On an April 2005 VA examination, the Veteran reported having 
pain in the hips that flared-up with running, standing, and 
strenuous activity.  Left thigh flexion was to 125 degrees 
and right thigh flexion was to 100 degrees.  Adduction was to 
10 degrees and abduction was to 20 degrees bilaterally.  The 
Veteran was noted to have stopped motion when the pain 
started.  There was no fatigue, weakness or lack of 
endurance; limitation was secondary to pain.  Repetitive 
motion did not increase range of motion loss.  There was no 
edema, effusion, instability, weakness, tenderness, heat, 
abnormal movement, or guarding of movement.  Weight bearing 
was noted to be good.  The Veteran was diagnosed as having 
degenerative arthritis of the right hip, with no left hip 
pathology found.

In a letter dated in October 2005, the Veteran's private 
medical provider, J. C., indicated that J.C. had been seeing 
the Veteran since June 2005.  J. C. also indicated that the 
Veteran had been having progressively worse pain in the right 
hip, which radiated to his right knee and caused pain with 
weight bearing.  J. C. stated that right hip X-rays revealed 
joint space narrowing and osteophyte formation.

A November 2005 private treatment record indicates that the 
Veteran had very poor range of motion of the right hip, with 
90 degrees of flexion, 0 degrees of extension, 0 degrees of 
internal rotation, 10 degrees of external rotation, 15 
degrees of abduction, and 10 degrees of adduction with pain.  
He was noted to have had an antalgic gait on the right side.

A December 2005 private treatment record indicates that the 
Veteran complained of right hip pain, which was worse with 
standing and ambulation.  Examination of the lower 
extremities revealed that sensitivity and circulation were 
with in normal limits.  There was no pain with passive range 
of motion of the left hip, but severe pain with internal and 
external rotation of the right hip.  Straight leg test was 
negative.  There was pain with any weight bearing.  There was 
pain with internal and external rotation of the right hip 
joint.  X-rays showed severe osteoarthritis of the right hip. 

In January 2006, the Veteran underwent a right total hip 
replacement.  A March 2006 private follow-up examination 
report notes that the Veteran had 0 degrees of fixed flexion, 
further flexion to 100 degrees, active abduction to 30 
degrees, and adduction to 20 degrees, and it was noted that 
the Veteran had a healing right total hip replacement.

A December 2007 private treatment note indicates that flexion 
strength of the hips was normal.

A January 2008 private treatment record indicates that 
examination of the left hip revealed no pain with passive 
seated internal and external rotation, and that there were no 
joint contractures.  X-rays revealed mild to moderate 
degenerative changes within the left hip joint.

On a July 2008 VA examination, the Veteran reported 
experiencing left hip pain and some stiffness, but no 
swelling, erythematous changes, giving way, locking, or 
episodes of dislocation.  He reported flare-ups of pain with 
bending or squatting activities, and being able to walk 
without the use of a cane.  It was noted that the Veteran's 
current lower back and left hip conditions showed no 
significant effect on his occupational function.  Examination 
of the left hip showed range of motion active and passive of 
forward flexion of 0 to 95 degrees, with the Veteran unable 
to flex forward due to pain, backward extension of 0 to 30 
degrees with no pain, adduction of 0 to 25 degrees with no 
pain, abduction of 0 to 40 degrees before pain, internal 
rotation of 0 to 40 degrees, and external rotation of 0 to 50 
degrees but no more due to pain.  There was tenderness of the 
trochanter area, but no effusion, erythematous changes, 
muscle atrophy, muscle spasm, or instability.  Repetitive use 
showed no additional loss of motion by pain, fatigue, 
weakness, or lack of endurance.

The Veteran was afforded a VA examination in December 2008.  
On examination of the hips, there was evidence of pain, but 
no edema, effusion, instability, weakness, tenderness to 
palpation, redness, or heat.  There was abnormal movement 
noted, with guarding noted to the right hip.  Gait appeared 
to be normal.  The Veteran reported that he could stand 
approximately 10 to 15 minutes and walk one to two miles.  It 
was noted that a prosthesis was present in the right hip.  X-
rays showed degenerative joint disease of the hips.

Left thigh flexion was to 90 degrees actively, 95 degrees 
passively, 95 degrees with pain, and to 90 degrees with 
repetition.  The functional range of motion was felt to be 95 
degrees.  Extension was to 30 degrees actively and passively 
with pain and no change with repetition.  Internal rotation 
was to 40 degrees actively and passively without pain and no 
change with repetition.  External rotation was to 60 degrees 
actively and passively without pain, and 50 degrees with 
repetition.  Functional range of motion was felt to be 50 
degrees secondary to fatigability.  Abduction was to 40 
degrees actively and passively without pain and no change 
with repetition.  Adduction was 25 degrees actively and 
passively without pain and no change with repetition.

Right thigh flexion was to 90 degrees actively and 110 
degrees passively, with pain at 110 degrees and no change 
with repetition.  Functional range of motion was felt to be 
110 degrees.  Extension was to 30 degrees actively and 
passively without pain and no change with repetition.  
Internal rotation was to 40 degrees actively and passively 
with no pain and no change with repetition.  External 
rotation was to 50 degrees actively and passively with no 
change with repetition.  Abduction was to 40 degrees actively 
and passively, 40 degrees with no mention of pain, and no 
change with repetition.  Adduction was to 10 degrees actively 
and passively, and 10 degrees with pain.

After reviewing the record, the Board finds that an initial 
disability rating for right hip arthritis in excess of 10 
percent prior to January 30, 2006, and in excess of 30 
percent beginning March 1, 2007, is not warranted.  The Board 
also finds that an initial disability rating in excess of 10 
percent for left hip osteoarthritis is not warranted.

With respect to the Veteran's right hip disability prior to 
January 30, 2006, and his left hip disability throughout the 
appeals period, while the record has reflected right and left 
hip osteoarthritis, it has never reflected any impairment of 
the right or left femur or ankylosis of either hip joint.  
Furthermore, the most to which either joint's thigh flexion 
has been limited, even considering any additional functional 
loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors, has been to 90 
degrees.  At no point has either hip disability more closely 
approximated flexion of the thigh limited to 30 degrees than 
flexion of the thigh limited to 45 degrees.  Thus, neither an 
initial disability rating for right hip arthritis, status 
post total hip replacement, in excess of 10 percent prior to 
January 30, 2006, more an initial disability rating in excess 
of 10 percent for left hip osteoarthritis, is warranted under 
the relevant rating criteria.  

With respect to the Veteran's right hip replacement beginning 
March 1, 2007, the record has not shown moderately severe 
residuals of weakness, pain, or limitation of motion.  Right 
hip strength was noted to be normal in December 2007, and on 
December 2008 VA examination, while there was abnormal 
movement noted and guarding of the right hip, his gait 
appeared to be normal, and there was no edema, effusion, 
instability, weakness, or tenderness to palpation.  Also, at 
that time, flexion was limited to no more than 90 degrees, 
and functional range of flexion was felt by the examiner to 
be 110 degrees.  Thus, while the Veteran's right hip 
replacement has been productive of disabling symptomatology, 
such symptomatology, including any weakness, pain, and 
limitation of motion, has not been shown to be "moderately 
severe."  Thus, a rating in excess of 30 percent beginning 
March 1, 2007 is not warranted under any of the relevant 
rating criteria.

Accordingly, initial disability ratings for right hip 
arthritis, status post total hip replacement, in excess of 10 
percent prior to January 30, 2006, or in excess of 30 percent 
beginning March 1, 2007, and an initial disability rating in 
excess of 10 percent for left hip osteoarthritis, must be 
denied.

Consideration has been given to assigning staged ratings; 
however, at no time during the periods in question has any 
disability warranted a rating in excess of those discussed 
above.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999). 



Spine

On a May 2004 QTC examination of the lower back, the 
curvature of the lumbosacral spine was maintained and 
paraspinal muscles were not in spasm.  There was no muscle 
atrophy identified in the back, buttock or lower extremities. 
Sensory perception in the deep tendon reflexes were within 
normal limits, straight leg raise was negative on the right 
and left, there was no radiating pain on movement, and range 
of motion was within normal limits and occurred without 
restriction or pain.  Flexion was from 0 to 90 degrees, 
extension was from 0 to 35 degrees, right and left lateral 
flexion was from 0 to 40 degrees, and left and right rotation 
was from 0 to 30 degrees.  Pain, weakness, lack of endurance, 
fatigue or incoordination did no impact further on range of 
motion.  The Veteran was identified as having no pathology on 
physical examination to render a diagnosis.  May 2004 X-rays 
showed mild to moderate diffuse spondylosis with severe 
degenerative disc space narrowing at L5-S1, and minimal 
dextrorotatory scoliosis.  

A March 2005 Army Medical Center report indicates that the 
Veteran had 80 degrees of flexion, 10 degrees of extension, 
and mild tenderness to palpation at L4-L5.  Straight leg 
raise was negative and deep tendon reflexes were intact.   X-
rays of the lumbosacral spine showed loss of lordosis and 
decreased L4-5 and L5-S1 disc spaces with osteophyte 
formation.

On a March 2005 VA examination, the Veteran was noted to have 
had forward flexion to 90 degrees, extension to 25 degrees, 
lateral flexion to 30 degrees, and rotation to 45 degrees.  
The Veteran was noted to have had pain on extremes and to 
have stopped movement when the pain started.  He had no 
fatigue, weakness, or lack of endurance, and repetitive 
motion did not increase range of motion loss. There was no 
spasm, weakness, tenderness, postural abnormalities, or fixed 
deformities.  Straight leg raising was negative, deep tendon 
reflexes were equal, and sensation was normal.

On an April 2005 VA examination, the Veteran was noted to 
have had normal spine, limbs posture, and gait.  Forward 
flexion was to 90 degrees, extension was to 15 degrees, and 
lateral flexion and rotation were to 30 degrees.  It was 
noted that the Veteran stopped motion when the pain started.  
There was no fatigue, weakness, or lack of endurance.  
Limitation of motion was secondary to pain, and repetitive 
motion did not increase range of motion loss.  There was no 
spasm, weakness or tenderness, postural abnormalities or 
fixed deformities.  Deep tendon reflexes on the right were 
slightly hypoactive, straight leg raising was negative with 
normal sensation, and intervertebral disc syndrome was not 
found.  

A May 2005 VA treatment record indicates that the Veteran had 
full range of motion of the lumbar and thoracic spine and the 
extremities, and that neurovascular status of the extremities 
was intact.

On a July 2006 VA examination of the thoracolumbar spine, the 
Veteran was noted to have had a waddling gait and mild 
scoliosis, but no ankylosis.  He had no spasm, but had 
moderate pain, tenderness, weakness, and pain with motion.  
Flexion was to 90 degrees with pain beginning at 45 degrees, 
extension was to 25 degrees with pain at 20 degrees, and 
bilateral lateral flexion and rotation were to 30 degrees.  
There was also noted to be additional loss of motion with 
repetitive use of the joint due to pain, fatigue, weakness or 
lack of endurance.  The Veteran had hypoactive bilateral 
brachioradialis, hypoactive left knee jerk, and normal right 
knee jerk.  

An August 2007 private treatment report indicates that the 
Veteran reported being very active in working on his farm, 
and that he had been very active as a runner and doing very 
strenuous, high impact aerobics for many years.  It was noted 
that magnetic resonance imaging (MRI) of the spine showed 
multilevel lumbar spinal stenosis at L3-4, L4-5, and L5-S1, 
and severe canal stenosis at L3-4 and L4-5, but that he was 
not complaining about his lower back at the time.  On 
physical examination, the Veteran had full range of motion of 
the spine and it was nontender to palpation.  There was some 
facet loading, and deep tendon reflexes were symmetric 
bilaterally.

November 5, 2007, private treatment records indicate that the 
Veteran reported low back pain with no gait instability and 
some radiating pain going down the posterior part of the left 
leg into his foot.  On physical examination, the Veteran was 
noted to be a physically fit, appearing to sit comfortably in 
a chair.  He had an antalgic gait and symmetric deep tendon 
reflexes in the lower extremities.  He had some facet loading 
of the lumbar spine, no tenderness of the lumbar spine, and 
full range of motion, with no lower extremity motor deficits 
noted.  Straight leg raise was negative.  The Veteran was 
diagnosed as having spinal stenosis of the lumbar spine and 
severe facet degeneration of the lumbar spine.

A November 2007 private MRI report indicates a diagnosis of 
moderate facet disease, with mild central stenosis at L3-4 
due to facet hypertrophy.  It also indicates a diffuse disc 
bulge, small central disk protrusion and facet disease 
resulting in moderate central canal stenosis at L4-5 with a 3 
by 5 millimeter facet synovial cyst abutting the origin of 
the left L5 nerve root.

A December 2007 private treatment record indicates that the 
Veteran's sciatic notch on the left lumbosacral spine was 
tender to palpation.  Active flexion was noted to be to 85 
degrees, with active extension to 0 degrees.  The lumbosacral 
spine exhibited no spasms of the paravertebral paraspinal 
muscles and straight-leg raising was negative for each leg.  
There was no decreased response to tactile stimulation of the 
leg, foot, knee, medial leg, lateral leg, dorsum of the foot, 
or sole of the foot on the posterior leg.  Gait and stance 
were normal, and knee jerk was normal bilaterally.  The 
Veteran was diagnosed as having lower back pain, arthritis, 
lumbar disc degeneration, acquired spondylolisthesis, and 
sciatica. 

January 2008 private treatment records indicate that the 
Veteran had a normal gait and full range of lumbar spine 
motion, with slight tenderness to palpation of the left side.  
The Veteran reported low back pain with radiation to the left 
leg, but denied bowel or bladder dysfunction, gait 
instability, or lower extremity weakness.  No neurologic 
deficits were noted, and deep tendon reflexes were symmetric 
bilaterally.  An MRI was noted to reveal multilevel 
multifactorial degenerative changes of the lumbar spine at 
L3-4, L4-5, and L5-S1, moderately severe canal stenosis at 
L3-4 and L4-5, nerve root impingement of the lateral recesses 
at L3-4 and L4-5, and moderately severe arthropathy of the 
lower lumbar spine.  

On a July 2008 VA examination, the Veteran reported 
experiencing low back pain and occasional tingling pain of 
the left foot.  He reported that he was able to perform his 
job, which required no lifting, and it was noted that the 
Veteran's current lower back and left hip conditions showed 
no significant affect on his occupational function.  On 
examination, the Veteran had active and passive flexion of 0 
to 85 degrees, but no further due to pain.  Backward 
extension was from 0 to 10 degrees, but no further due to 
pain and muscle spasm.  Right and left lateral flexion were 
limited to 25 degrees due to pain, and right and left lateral 
rotation from 0 to 30 degrees without pain.  There was no 
effusion, erythematous changes, or muscle atrophy noted.  
Repetitive use showed no additional loss of motion by pain, 
fatigue, weakness, or lack of endurance.  Neurologic 
examination showed lower extremity sensation decreased at the 
posterior lateral aspect of the left lower leg on 
monofilament examination.  Motor examination showed no muscle 
atrophy or weakness, reflexes were normal bilaterally, and 
there was decreased sensation of the left lower leg 
indicating some lumbar radiculopathy of the left lower 
extremity.  There was no fixed deformity, and it was noted 
that in the last 12 months the Veteran had had one episode of 
six weeks incapacitation from his lumbosacral spine surgery.  
The Veteran was diagnosed as having degenerative disc disease 
of the lumbosacral spine, status post partial hemilaminectomy 
and resection of the synovial in April 2008, with residual 
pain and limitation of motion of the lumbosacral spine and 
residual lumbar radiculopathy of the left lower extremity.  
It was noted that the Veteran had undergone low back surgery 
to remove a cyst and underwent a hemilaminectomy, that after 
the surgery his left leg pain improved but did not totally 
resolve.  The examiner opined that the Veteran's current left 
leg pain condition was related to his service connected 
lumbosacral spine causing lumbar radiculopathy of the left 
lower leg, and was not caused by his knee arthritis 
condition.

On a December 2008 VA examination, the Veteran was noted to 
work as a contractor, which was primarily a desk job.  He 
reported that he experienced stiffness after driving and 
could walk one to two miles and stand 10 to 15 minutes before 
he experienced pain in the lower back.  He also reported that 
there had been no periods of incapacitation under order of a 
health care provider, aside from one time.  On examination, 
there were bilateral paravertebral spasms noted in the lower 
lumbar spine, but no evidence of weakness or tenderness to 
palpation of the area of the lumbar spine spasm.  Posture and 
musculature were normal.  Forward flexion of the lumbar spine 
was 40 degrees actively and passively with pain at 40 
degrees, and 45 degrees with repetition.  Extension was 10 
degrees actively and passively with pain at 10 degrees and no 
change with repetition.  Left lateral flexion was 20 degrees 
actively and passively without pain and no change with 
repetition.  Right lateral flexion was 15 degrees actively 
and passively with pain at 15 degrees and no change with 
repetition.  Left and right rotation was to 45 degrees 
actively and passively without pain and no change with 
repetition.  Deep tendon reflexes were full, straight leg 
raising was negative, sharp and light touch were intact, and 
strength was full.

After reviewing the record, the Board finds that the Veteran 
is not entitled to an initial disability rating for 
degenerative disc disease of the lumbar spine with 
spondylosis in excess of 10 percent prior to April 18, 2008, 
or in excess of 20 percent beginning June 1, 2008.  However, 
the Board finds that the Veteran is entitled to a separate, 
10 percent rating, but no more, for his left leg 
radiculopathy beginning November 5, 2007.

None of the evidence during the period prior to April 18, 
2008, shows that the Veteran's forward flexion was limited to 
60 degrees or less or that his combined range of motion was 
limited to 120 degrees or less.  His flexion during this time 
period was essentially normal; although on the July 2006 VA 
examination flexion was to 90 degrees with pain beginning at 
45 degrees, flexion was consistently noted to be 85 degrees 
or more prior to April 18, 2008.  Also, while the record 
during this period indicates muscle spasm and guarding of the 
cervical spine, it does not indicate muscle spasm or guarding 
with respect to the lumbar spine.  Moreover, no 
incapacitating episodes occurred during that period.  Even 
considering any additional functional loss due to pain, 
weakness, excess fatigability, incoordination, or other such 
factors, the Veteran's lumbosacral strain did not meet the 
criteria for a rating in excess of 10 percent prior to April 
18, 2008.

With respect to the period beginning June 1, 2008, the 
disability does not warrant a rating in excess of 20 percent 
under the schedular criteria because none of the evidence 
shows that forward flexion of the thoracolumbar spine has 
been limited to 30 degrees or less, or that the entire 
thoracolumbar spine has been ankylosed.  The worst the 
Veteran's back has ever been noted to be was on the July 2008 
VA examination, where there were bilateral paravertebral 
spasms noted in the lower lumbar spine but no evidence of 
weakness, or tenderness to palpation of the area of the 
lumbar spine spasm.  Also, on that examination, posture and 
musculature were normal, and flexion of the lumbar spine was 
40 degrees actively and passively with pain at 40 degrees, 
and 45 degrees with repetition.  Even considering functional 
loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors, the Veteran's 
lumbosacral strain has not resulted in limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

The Board has also considered DC 5243.  However, during the 
relevant time periods, which were prior to and following the 
Veteran's back surgery and recovery, the record reflects no 
periods of acute lumbosacral signs and symptoms requiring bed 
rest and treatment prescribed by a physician, and the Veteran 
has not asserted having any incapacitating episodes.

Finally, the Board finds that the Veteran is entitled to a 
separate, 10 percent rating for his left leg radiculopathy 
beginning November 5, 2007.  November 5, 2007, private 
treatment records are the first indication that the Veteran 
reported some radiating pain going down the posterior part of 
the left leg and into his foot.  In July 2008 it was noted 
that after the Veteran's low back surgery his left leg pain 
improved but did not totally resolve, and that the examiner 
opined that the lumbosacral spine was causing lumbar 
radiculopathy of the left lower leg.  On that examination, 
neurologic examination showed lower extremity sensation 
decreased at the posterior lateral aspect of the left lower 
leg on monofilament examination, and it was noted that there 
was decreased sensation of the left lower leg indicating some 
lumbar radiculopathy of the left lower extremity.

Thus, the record reflects peripheral nerve impairment of the 
lower left extremity.  However, a rating in excess of 10 
percent for such impairment of the left lower extremity is 
not warranted, as the record reflects that such impairment 
is, at the most, mild and wholly sensory.  Despite the 
Veteran's complaints of lower left leg radiculopathy, the 
November 5, 2007, private treatment records indicate deep 
tendon reflexes in the lower extremities were symmetric, no 
lower extremity motor deficits were noted, and straight leg 
raise was negative.  A December 2007 private treatment record 
indicates that straight-leg raising was negative for each leg 
and there was no decreased response to tactile stimulation of 
the leg, foot, knee, medial leg, lateral leg, dorsum of the 
foot, or sole of the foot on the posterior leg, gait and 
stance were normal, and knee jerk was normal bilaterally.  
January 2008 private treatment records indicate that the 
Veteran had a normal gait no gait instability, or lower 
extremity weakness.  No neurologic deficits were noted, and 
deep tendon reflexes were symmetric bilaterally.  On a July 
2008 VA examination, the Veteran reported experiencing low 
back pain and occasional tingling pain of the left foot.  On 
a December 2008 VA examination, deep tendon reflexes were 
full, straight leg raising was negative, sharp and light 
touch were intact, and strength was full.

Accordingly, the Board finds that beginning November 5, 2007, 
the Veteran is entitled to a separate, 10 percent rating, but 
not higher, for mild radiculopathy of the lower left leg.  

Shoulders

A March 2005 Army Medical Center note indicates that, on 
examination of the shoulders, the Veteran had right abduction 
to 150 degrees, left abduction to 160 degrees, and forward 
flexion to 150 degrees bilaterally, with pain and crepitus at 
extreme ranges of motion.  X-rays showed right greater than 
left humeral osteophytes inferior with decreased glenohumeral 
joint space.  

On an April 2005 VA examination, the Veteran reported that he 
had pain in both shoulders that flared up with overhead work.  
Forward elevation and abduction were to 170 degrees, internal 
and external rotation was to 90 degrees.  The Veteran was 
noted to have stopped motion when the pain started.  There 
was no fatigue, weakness, or lack of endurance, and 
limitation was secondary to pain.  Repetitive motion did not 
increase range of motion loss.  There was no edema, effusion, 
instability, weakness, tenderness, heat, abnormal movement, 
or guarding of movement.  Weight bearing was noted to be 
good.  The Veteran was diagnosed as having degenerative joint 
disease of the shoulders.

On a December 2008 VA examination of the shoulders, 
tenderness to palpation was noted and crepitus of the left 
shoulder was noted with passive range of motion.  Forward 
flexion and abduction were to 180 degrees both actively and 
passively, with pain with forward flexion at 170 degrees for 
both shoulders, but no pain with abduction.  Functional range 
of motion was thought to be 170 degrees.  Internal and 
external rotation was to 90 degrees actively and passively.  
There were no pain with external rotation and pain at 90 
degrees with internal rotation, and no change with 
repetition.  X-rays showed degenerative joint disease of the 
shoulders.

After reviewing the record, the Board finds that an initial 
disability rating in excess of 10 percent for neither right 
shoulder osteoarthritis nor left right shoulder 
osteoarthritis is warranted.  Neither shoulder has ever had 
any ankylosis, nonunion of the clavicle or scapula, malunion 
of the humerus with moderate deformity, or recurrent 
dislocations of the humerus at the scapulohumeral joint.  
Furthermore, even considering any additional functional loss 
due to pain, weakness, excess fatigability, incoordination, 
or other such factors, the Veteran's shoulder symptomatology 
has never approximated limitation of motion at the shoulder 
level or greater.  Both shoulders have consistently been 
noted to have abduction to 170 or 180 degrees, and on the 
April 2005 VA examination, the Veteran reported that his 
bilateral shoulder pain flared up with overhead work.  Thus, 
neither of the Veteran's shoulder disabilities have 
approximated any of the schedular criteria for a rating in 
excess of 10 percent at any time during the period of the 
claims, and the Veteran's increased initial ratings claims 
must therefore be denied.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has either 
shoulder disability warranted a rating in excess of 10 
percent.  See Fenderson, 12 Vet. App. at 126.



Left Knee

On a May 2004 QTC examination, the Veteran indicated that his 
knee conditions did not interfere with his posture or gait.  
Both knees were normal in outline and symmetric in form and 
function, and there was no disfigurement or disturbance in 
sensory perception or vascular supply.  There was no heat, 
redness, or tenderness, no effusion was detected, there was 
no muscle atrophy, and sensory perception was within normal 
limits.  Deep tendon reflexes were within normal limits, and 
drawer and McMurray's tests were negative.  Range of motion 
was full and without restriction of pain.  There was 
moderate, continuous crepitus in the left knee, but no 
evidence of recurrent subluxation or locking pain.  The 
Veteran had flexion from 0 to 140 degrees bilaterally, and 
full extension bilaterally.  It was noted that pain, 
weakness, lack of endurance, fatigue, and incoordination did 
not impact range of motion further.  The Veteran was 
diagnosed as having bilateral chondromalacia, moderate on the 
left.  May 2004 X-rays showed mild bilateral knee 
osteoarthropathy with no joint effusion or subluxation, and 
the Veteran was diagnosed as having moderate bilateral knee 
osteoarthropathy.  

A March 2005 Army Medical Center note indicates that the 
Veteran's left knee had a positive patellar grind, and that 
the radial joint was tender to palpation with crepitus.  
Lachman's test was negative, left knee range of motion was 
from 2 to 120 degrees, and varus/valgus stress test was 
stable.  X-rays showed right greater than left medial and 
patella femoral decreased joint space with osteophytes.

On a March 2005 VA examination, the Veteran had extension of 
the knee to 0 degrees and flexion to 95 degrees bilaterally.  
He was noted to have had some pain in the knees, but no 
fatigue, weakness, or lack of endurance, and repetitive 
motion did not increase range of motion loss.

A November 2005 private treatment record indicates that the 
Veteran was tender along the medial side of the knee, and 
that range of motion was from 0 to 120 degrees bilaterally.  
The knees were stable to varus and valgus stress, and 
anterior and posterior drawer and Lachman's maneuver were 
negative.

A December 2005 private treatment record indicates that the 
Veteran complained of left knee pain, which was worse with 
standing and ambulation.  Examination of the lower 
extremities revealed that sensitivity and circulation were 
within normal limits.  The Veteran was noted to have had a 
moderate varus deformity and 2+ effusion of the left knee.  
X-rays showed severe osteoarthritis of the left knee. 

A letter dated in January 2007 from the Veteran's private 
physician, Dr. M., indicates that the Veteran had severe 
osteoarthritis in his knees with significant pain with any 
weight bearing which was exacerbated by standing, walking, 
and running.  Dr. M. also indicated that the Veteran had 
pain, fatigue, and lack of endurance, that his right leg was 
shorter than his left, that his gait was abnormal, and that 
there was evidence of unusual shoe wear, especially in the 
right foot.  

Private treatment records indicate that the Veteran underwent 
a total arthropathy of the left knee on February 12, 2007.

A December 2007 private treatment note indicates that 
extension strength of the knees was normal. 

On a December 2008 VA examination, the Veteran reported daily 
pain in the right knee, but no radiation, weakness, 
stiffness, swelling, heat, redness, instability, giving way, 
locking, fatigability, or decrease in endurance of either 
knee.  He reported monthly flare-ups of both knees, but no 
episodes of subluxation or dislocation.  On examination, 
there was no evidence of edema, effusion, instability, 
weakness, tenderness to palpation, redness, or heat.  
Abnormal movement and some guarding were noted with range of 
motion of the left knee.  Gait was normal.  Left knee flexion 
was 115 degrees actively and 120 degrees passively with no 
mention of pain.  Extension was to 0 degrees actively and 
passively with pain, and there was no change with repetition.  
Lateral and medial collateral ligaments were intact with 30 
degrees flexion varus/valgus stress.  Anterior and posterior 
cruciate ligament revealed laxity in the anterior plane.  
Medial meniscus and lateral meniscus were intact with 
McMurray's maneuver.  X-rays showed degenerative joint 
disease of the left knee.

An April 2009 private treatment record indicates that the 
left knee had flexion to 120 degrees and extension to 0 
degrees.

After reviewing the record, the Board finds that an initial 
disability rating for left knee arthritis in excess of 10 
percent prior to February 12, 2007, or in excess of 30 
percent beginning April 1, 2008, is not warranted.

Prior to February 12, 2007, the Veteran's left knee arthritis 
symptomatology did not meet any of the relevant criteria for 
more than a disability rating of 10 percent.  The May 2004 
QTC examination, March 2005 VA examination, and medical 
treatment records dated in March 2005 and November 2005 
indicate that left knee flexion was between 95 degrees and 
140 degrees, and extension was between 2 degrees and 0 
degrees.  There are no other medical records indicating that 
flexion or extension was any more severely limited than these 
records indicate.  Even considering any additional functional 
loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors, the Veteran's left 
knee symptomatology did not approximate flexion of the leg 
limited to 45 degrees or extension of the leg limited to 10 
degrees.

The Board has also considered the provisions of DCs 5257 to 
5259 and DC 5262.  However, none of these provisions are 
applicable, as prior to February 12, 2007 no left knee 
instability was ever noted, Lachman's test was repeatedly 
negative, varus/valgus stress test was stable, there was no 
evidence of recurrent subluxation or locking pain, and 
anterior and posterior drawer tests were negative.  Moreover, 
the record during this period reflects no malunion of the 
tibia or fibula.

Beginning April 1, 2008, the symptomatology of the Veteran's 
left knee arthritis, status post arthroplasty, does not 
approximate any of the relevant criteria for more than a 
rating of 30 percent.  While the Veteran's left knee 
arthritis, status post arthroplasty, is productive of 
residuals including pain and limitation of motion, it has not 
been shown to be productive of chronic residuals consisting 
of severely painful motion or weakness in the left lower 
extremity.  Therefore, an initial rating in excess of 30 
percent under DC 5055 is not warranted.

The Board has considered rating the Veteran's status post 
arthropathy left knee arthritis beginning April 1, 2008, 
under the other relevant rating criteria, but finds that 
doing so would not result in a more favorable rating to the 
Veteran.

During this period of time, the Veteran's left knee flexion 
has been to 115 or 120 degrees, and extension to 0 degrees 
with full strength.  Again, even considering any additional 
functional loss due to pain, weakness, excess fatigability, 
incoordination, or other such factors, the Veteran's left 
knee disability would not warrant more than a 10 percent 
rating if it were rated on the basis of limitation of motion.

The Board notes that on the December 2008 VA examination, the 
anterior and posterior cruciate ligaments revealed laxity in 
the anterior plane.  However, even given such noted ligament 
laxity, the evidence does not reflect that the Veteran's left 
knee was productive of symptomatology approximating severe 
recurrent subluxation or lateral instability of the knee.  In 
this regard, the Board notes that on that same examination 
the Veteran reported no weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, 
decrease in endurance, or episodes of subluxation or 
dislocation in the left knee, and that lateral and medial 
collateral ligaments were intact with 30 degrees flexion 
varus/valgus stress, and the medial meniscus and lateral 
meniscus were intact with McMurray's maneuver.  Thus, the 
disability would not warrant more than a 20 percent rating 
under DC 5257.

As a rating of 20 percent under DC 5257, in combination with 
the 10 percent rating the Veteran would receive for 
limitation of left knee motion beginning April 1, 2008, would 
not be more favorable than the Veteran's current 30 percent 
rating under DC 5055, a rating under a different diagnostic 
code than DC 5055 is not warranted.

Accordingly, neither an initial disability rating for left 
knee arthritis in excess of 10 percent prior to February 12, 
2007, nor one in excess of 30 percent beginning April 1, 
2008, is warranted in this case.



Ankle

On a May 2004 QTC examination, the Veteran's right ankle was 
noted to have been normal in outline and symmetric in form 
and function with the left.  There was no heat, redness, or 
swelling of the ankle, and no muscle atrophy or change in 
sensory perception of the foot.  Dorsiflexion was from 0 to 
20 degrees, plantar flexion was from 0 to 45 degrees, and it 
was noted that range of motion occurred without restriction 
or pain.  The Veteran walked steadily and stood on the right 
foot with the left elevated.  Pain, weakness, lack of 
endurance, fatigue, or incoordination did not impact further 
the range of motion.  It was noted that no pathology was 
identified on physical examination to render a diagnosis.  X-
rays showed status post syndesmotic injury of the right ankle 
with posttraumatic calcification in the lower interosseous 
membrane and residual deformity of the posterior malleolus.

On March 2005 and April 2005 VA examinations, the Veteran was 
noted to have had full range of motion of the ankles with no 
pain on motion, and no pain or loss of motion with repetitive 
use or during flare-ups.  There was noted to be no fatigue, 
weakness, or lack of endurance on repetitive motion.  On 
another VA examination in March 2005, the Veteran had 
dorsiflexion of the right ankle to 20 degrees and plantar 
flexion to 45 degrees, and he was noted to have had no 
significant pain in the ankle.

A December 2007 private treatment note indicates that 
dorsiflexion and plantar flexion strength of the ankles was 
normal.  

The Veteran was afforded a VA examination on December 18, 
2008.  At that time, the right ankle had full range of 
motion, with dorsiflexion 20 degrees actively and passively 
with pain and no change with repetition.  Plantar flexion was 
to 45 degrees actively and passively with pain and no change 
with repetition.  Right ankle X-rays showed an old trauma of 
the distal tibia with involvement of the interosseous 
ligament of old trauma of the lateral malleolus, planar 
calcaneal spur and soft tissues negative.  The Veteran was 
diagnosed as having syndesmotic injury to the right ankle.

After reviewing the record, the Board finds that the Veteran 
is not entitled to an initial compensable rating for his 
right ankle disability prior to December 18, 2008, but is 
entitled to a rating of 10 percent, but no more, beginning on 
that date.

Prior to December 18, 2008, the Veteran's right ankle 
disability did not approximate moderate limitation of motion 
of the ankle.  On the May 2004 QTC examination, March 2005 
and April 2005 VA examinations, and the December 2007 private 
treatment note, the Veteran had full strength, function, and 
range of motion of the right ankle, which was not limited by 
pain, weakness, fatigability, incoordination, or any other 
factors.  As the schedular requirements for a compensable 
evaluation were not met prior to December 18, 2008, the 
Veteran was not entitled to a compensable rating during that 
time period.  See 38 C.F.R. § 4.31.

However, beginning December 18, 2008, the Veteran is entitled 
to a 10 percent rating on the basis of painful motion.  See 
38 C.F.R. § 4.59.  On the December 18, 2008 VA examination, 
although the right ankle had full range of motion, the motion 
was noted to be painful.  Thus, resolving reasonable doubt in 
the Veteran's favor, the Board finds that he is entitled to a 
10 percent evaluation as of this date.  However, as the 
Veteran has consistently had full range of motion of the 
ankle, his disability has never approximated marked 
limitation of motion of the ankle, and thus a rating in 
excess of 10 percent is not warranted during any period. 

Plantar Fasciitis

On a May 2004 QTC examination, both feet were normal in 
outline and symmetric in form and function, and there was no 
heat, redness, tenderness, lack of stability or endurance.  
There were no calluses to indicate unusual pressure points, 
and no valgus deviation of the first toes.  Movement was not 
compromised, arches were present, and no sensory or vascular 
disturbance was identified.  There was good weight-bearing 
alignment of the Achilles tendon.  The Veteran was diagnosed 
as having no pathology identified on physical examination to 
render a diagnosis.  May 2004 X-rays showed bilateral plantar 
heel spurs.

On a March 2005 VA examination, the Veteran complained of 
pain in the heels and arches of both feet.  Examination of 
the feet showed no deformity, and full range of motion of the 
toes with no pain or loss of motion with repetitive use due 
to pain, fatigue, weakness, or lack of endurance.  The 
Veteran was noted to have had a normal gait and no calluses, 
breakdown, unusual shoe wear, skin or vascular changes, 
hammertoe, high arch or claw foot, flatfoot, or hallux 
valgus.  He was diagnosed as having bilateral plantar 
fasciitis and bilateral heel spurs.  

On an April 2006 VA examination, the Veteran was noted to 
have had mild flattening of the arches bilaterally and full 
range of motion of the toes, with no joint pain, fatigue, 
weakness, or lack of endurance.  Repetitive motion did not 
cause pain or limitation of motion.  It was noted that the 
Veteran walked with a limp.  There were no calluses, 
breakdown, unusual shoe wear or skin or vascular changes.  
There was no hammertoe, high arch, or claw foot.  There was 
mild flattening of the longitudinal arches bilaterally, but 
no valgus, fore-foot or mid-foot malignment, and no hallux 
valgus.  The Veteran was diagnosed as having bilateral pes 
planus.

The Veteran was afforded a VA examination in December 2008.  
On the examination, toes of the left and right foot appeared 
normal with full range of motion.  There was tenderness to 
palpation over the calcaneus plantar aspect in the area of 
the insertion of the plantar fascia.  His gait appeared to be 
normal, there were no abnormal callosities of the feet, and 
no abnormal shoe wear.  Skin and vasculature were intact, and 
there was no hammertoe, increased arch, or clawfoot 
deformity.  Flatfeet were noted, with three degrees of valgus 
noted to the Achilles tendon, which was correctable passively 
by non-weight bearing.  Fore- and mid-foot alignment was 
normal, there was no hallux valgus, and metatarsophalangeal 
joints had a full range of motion bilaterally.  The Veteran 
was diagnosed as having bilateral fasciitis with pes planus. 

After reviewing the record, the Board determines that an 
initial compensable disability rating for plantar fasciitis 
with bilateral heal spurs of 10 percent, but no more, is 
warranted.  

The medical evidence has consistently shown good fore-foot 
and mid-foot alignment, and the May 2004 QTC examination 
indicated good weight-bearing alignment of the Achilles 
tendon.  However, the Veteran has consistently complained of 
pain in the heels and arches of his feet, and X-ray evidence 
has shown bilateral plantar heel spurs.  Also, on the 
December 2008 VA examination, while the toes had full range 
of motion, there was noted to be tenderness to palpation over 
the calcaneus plantar aspect in the area of the insertion of 
the plantar fascia, as a well as three degrees of valgus of 
the Achilles tendon noted, which was correctable passively by 
non-weight bearing.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that his plantar fasciitis 
with bilateral heal spurs have approximated moderate flatfoot 
with bowing of the Achilles tendon and pain on manipulation 
and use of the feet.  Therefore, a 10 percent rating is 
warranted under DC 5276.

However, a rating in excess of 10 percent for the Veteran's 
disability is not warranted.  The Veteran's plantar fasciitis 
with bilateral heal spurs has never approximated severe 
flatfoot, and no objective evidence of marked deformity such 
as pronation or abduction, swelling on use, or characteristic 
callosities has ever been noted.  While the Veteran has been 
noted to have had some tenderness to palpation and has 
complained of pain in the heels and arches, the evidence does 
not show "accentuated" pain on manipulation and use of 
either foot.  Moreover, the Veteran has consistently been 
noted not to have had claw foot, hammertoe, hallux valgus, 
metatarsalgia, or hallux rigidus, and has never been noted to 
have had any malunion or nonunion of tarsal or metatarsal 
bones, atrophy of the musculature, disturbed circulation, or 
weakness.

The Board has also considered the provisions of DC 5284.  
However, the Board has determined that it would not be more 
appropriate to assign compensable ratings under that code 
because functioning of each foot has been essentially normal.
Therefore, an initial disability rating of 10 percent, but no 
more, for plantar fasciitis with bilateral heal spurs is 
granted.  Consideration has been given to assigning a staged 
rating; however, at no time during the period in question has 
the Veteran's disability warranted a rating in excess of that 
discussed above.  See Fenderson, 12 Vet. App. at 126.

Extra-Schedular Consideration

Finally, the Board has also considered whether this case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board acknowledges the letters submitted by the Veteran 
from his employer dated in March 2006, October 2007, November 
2007, and January 2008, which indicate that the Veteran 
missed numerous hours of work in November and December 2005 
and June through December 2007 due to his foot, heel, hip, 
left knee, and back pain, and in particular due to medical 
appointments and physical therapy sessions.  The Board does 
not doubt that the Veteran's disabilities have impacted his 
ability to work.  The assigned ratings for his feet, ankle, 
hips, left knee, lumbar spine, and other disabilities reflect 
that they are productive of impairment in earning capacity.

However, there is no indication in the record that the 
average industrial impairment from any disability on appeal 
is in excess of that contemplated by the assigned ratings, as 
the manifestations of the Veteran's disabilities are 
contemplated by the schedular criteria.  In addition, 
although according to his employer the Veteran has missed 
numerous hours of work due to medical appointments and 
physical therapy sessions, the record reflects that the 
Veteran has not required frequent hospitalizations, and there 
is no indication of marked interference with the Veteran's 
employment as a contractor.

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
any claim for extra-schedular consideration.


ORDER

Service connection for right elbow disability, to include as 
secondary to right shoulder osteoarthritis, is denied.

Service connection for left elbow disability, to include as 
secondary to left shoulder osteoarthritis, is denied.

An initial disability rating for right hip arthritis, status 
post total hip replacement, in excess of 10 percent prior to 
January 30, 2006, and in excess of 30 percent beginning March 
1, 2007, is denied.

An initial disability rating in excess of 10 percent for left 
hip osteoarthritis is denied.

The Board having determined that degenerative disc disease of 
the lumbar spine with spondylosis warrants a 10 percent prior 
to April 18, 2008, and a 20 percent rating beginning June 1, 
2008, based on functional impairment of the spine and a 
separate 10 percent rating for left lower extremity 
radiculopathy beginning November 5, 2007, the benefit sought 
on appeal is granted to this extent and subject to the 
criteria governing the award of monetary benefits.

An initial disability rating in excess of 10 percent for 
right shoulder osteoarthritis is denied.

An initial disability rating in excess of 10 percent for left 
shoulder osteoarthritis is denied.

An initial disability rating for left knee arthritis, status 
post arthroplasty, in excess of 10 percent prior to February 
12, 2007, and in excess of 30 percent beginning April 1, 
2008, is denied.

The Board having determined that the Veteran's right ankle 
disability warrants a noncompensable rating prior to December 
18, 2008, and a 10 percent rating, but not higher from that 
date, the benefit sought on appeal is granted to this extent 
and subject to the criteria governing the award of monetary 
benefits.

An initial disability rating of 10 percent for plantar 
fasciitis with bilateral heal spurs is granted, subject to 
the criteria governing the award of monetary benefits.


REMAND

The issues of service connection for residuals of head 
injury, an initial disability rating in excess of 20 percent 
for degenerative joint disease of the cervical spine, an 
initial disability rating in excess of 10 percent for right 
knee osteoarthritis, SMC based on housebound status, and an 
initial compensable disability rating for hearing loss must 
be remanded for the following reasons.

With respect to the Veteran's claim for service connection 
for residuals of a head injury, in his April 2004 claim, 
prior to his separation from service, the Veteran asserted 
that he suffered a head injury in service with loss of 
consciousness, that the injury occurred during airborne 
operations, and that he continued to suffer from migraine 
headaches three to four times a year.  The Veteran also 
submitted affidavits from P. D. and S. M. dated in March 2005 
indicating that they had served with the Veteran and had 
personally noticed head injuries incurred by the Veteran in 
1988 during training.

On a May 2004 QTC examination, the report of which does not 
indicate any review of pertinent records by the examining 
physician, the Veteran reported sustaining a head in jury in 
a parachute jump in 1988 where he believed he had a short 
period of unconsciousness, was observed for a short period in 
the emergency room, was released a few hours afterwards 
without complications, returned to full physical training on 
the following day, and recovered without complications.  It 
was noted that, since then, he had recovered without 
complications, and had not demonstrated any sign of cerebral 
injury.  Examination and review of the history did not reveal 
any sign of dysfunction in the central or peripheral nervous 
system.  The Veteran was diagnosed as having head injury by 
history, which resolved without complications, and no current 
pathology identified on physical examination.

However, the Veteran's service treatment records do not 
indicate complaints of or treatment for any head injury, 
despite treatment for numerous other health conditions.  
Furthermore, in a Report of Medical History in February 2002, 
the Veteran reported that he did not have any history of head 
injury.

Furthermore, on a March 2005 VA examination, the Veteran 
reported having headaches beginning about five or six years 
prior, which were often associated with nausea and was 
diagnosed as having migraine headaches, but June 2008 VA 
treatment records indicate that the Veteran denied 
significant history relating to his head.

Thus, the record establishes at least one current diagnosis 
of headaches and that the Veteran may have incurred a head 
injury in service, and contains some evidence indicating that 
there might be a link between the two.  However, in light of 
the conflicting evidence of record, and the fact that the May 
2004 QTC examiner did not indicate a review of any pertinent 
records, there is not sufficient medical evidence of record 
to decide the claim, and the matter must be remanded for a VA 
examination to determine the nature and etiology of any head 
injury residuals.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for an initial disability 
rating in excess of 20 percent for degenerative joint disease 
of the cervical spine, on a July 2006 VA examination, it was 
noted that Veteran's left and right thumbs were less 
sensitive to pinprick than his other fingers, and that the 
Veteran had decreased strength of the upper extremities as a 
result of his cervical spine disability.  However, the extent 
of any such neurological impairment was not adequately 
discussed for rating purposes in the July 2006 VA examination 
or elsewhere in the record.  Therefore, the Veteran should 
provided another VA examination of the cervical spine in 
which any associated objective neurologic abnormalities, 
including neurologic impairment of the upper extremities, is 
specifically considered.

With respect to the Veteran's claim for an initial disability 
rating in excess of 10 percent for right knee arthritis, the 
agency of original jurisdiction received additional, 
pertinent evidence, including private treatment records, 
after the most recent Supplemental Statement of the Case had 
been issued and before the appeal was certified to the Board.  
Thus, the issue must be remanded for consideration of the 
evidence by the originating agency.  See 38 C.F.R. 
§§ 19.31(b), 19.37(a) (2009).  Furthermore, the Board 
received pertinent evidence that was not initially considered 
by the RO pertaining to the Veteran's right knee disability 
claim, including evidence that he had recently undergone a 
total right knee replacement.  Such evidence must also be 
referred to the originating agency for review.  See 38 C.F.R. 
§ 20.1304(c) (2009).  Moreover, the Veteran requested a 100 
percent temporary total disability rating in connection with 
his claimed total right knee replacement.  This matter should 
therefore be adjudicated in connection with the Veteran's 
claim for an initial disability rating in excess of 10 
percent for right knee arthritis.

With respect to the Veteran's claim of entitlement to SMC 
based on housebound status, the Board notes that this issue 
is inextricably intertwined with the right knee issues being 
remanded.  See Babchak v. Principi, 3 Vet. App. 466 (1992). 

Finally, the record reveals that the Veteran was afforded a 
VA audiological examination in June 2005.  Although the 
examiner provided the audiometric findings, the examiner did 
not comment on the functional effects of the hearing 
disability.  The Court has held that, "in addition to 
dictating objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report."  Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).  In light of this, 
the Board finds that another VA examination to determine the 
severity of the Veteran's hearing loss and any resulting 
functional impairment is in order.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should undertake appropriate 
development to obtain a copy of any 
outstanding records pertaining to 
treatment or evaluation of the 
Veteran's claimed disabilities.

2.	The Veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine if 
he has residuals of head injury related 
to his service.  The claims folders 
must be provided to and reviewed by the 
examiner.  Based on examination results 
and a review of the claims folders, the 
examiner should provide an opinion with 
respect to the Veteran's claimed head 
disorder as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to 
the Veteran's period of service.  The 
rationale for each opinion expressed 
must also be provided.

3.	The Veteran should be afforded an 
examination by an examiner with the 
appropriate expertise to determine the 
current nature and severity of his 
degenerative joint disease of the 
cervical spine.  The claims folders 
must be made available to and reviewed 
by the examiner.  The RO should ensure 
that all information required for 
rating purposes is provided by the 
examiner.  The examiner should 
specifically identify any evidence of 
objective neurologic abnormalities, 
including neurologic impairment of the 
upper extremities, due to the service-
connected degenerative joint disease of 
the cervical spine.  If any such 
neurologic impairment of either upper 
extremity is found, the examiner should 
provide an assessment as to whether 
such impairment is productive of (1) 
severe incomplete paralysis of a nerve 
or nerve group, (2) moderate incomplete 
paralysis of a nerve or nerve group, 
(3) mild incomplete paralysis of a 
nerve or nerve group, or (4) wholly 
sensory nerve impairment.  The 
rationale for any opinions expressed 
must also be provided.

4.	The Veteran should be afforded a VA 
audiology examination to determine the 
current degree of severity of his 
service-connected bilateral hearing 
loss. The results should conform to VA 
regulations governing evaluation of 
hearing loss.  The claims folder must 
be made available to and reviewed by 
the examiner.  The examiner is 
specifically requested to fully 
describe the functional effects of the 
Veteran's hearing loss disability.  The 
rationale for any opinions expressed 
must also be provided.

5.	The RO should also undertake any other 
development it determines to be 
warranted.

6.	Then, the RO should readjudicate the 
issues on appeal, including the 
Veteran's claim for a temporary total 
disability rating for a total right 
knee replacement.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.



By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


